Detailed Action
	The communications received 04/03/2019 have been filed and considered by the Examiner. Claims 1-14 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 2009/0207374) hereinafter HO as applied to claim 1 and further in view of Okawara et al (US 2012/0125437) hereinafter OKA.
As for claim 1, HO discloses a method comprising: subjecting a polarizing lens to edging processing [0023], wherein the polarizing lens includes a polarizing polyvinyl alcohol film [Fig. 2 #13; 0022 and 0024] arranged between two pieces of a lens base material [0023], and the polarizing polyvinyl alcohol film is exposed at least at a part of an edge surface of the lens (it is exposed before the application of the edge coating) [0023]; 
and applying a treatment intended to improve water resistance (edge coating which is understood to imbue the product with improved water resistance) to the polarizing polyvinyl alcohol film exposed at the edge surface of the lens [Fig. 2 #15; 0023; 0047; 0056; 0058; 00061].
However, HO does not teach a hydrophobization. 
	OKA teaches a polyvinyl alcohol including composition in which the polyvinyl alcohol is crosslinked using a controlled hydroxyl group reaction to promote adhesion, high-temperature/high-humidity resistance, water resistance, gas barrier properties, and blocking resistance [0063; 0070]. The Examiner notes that cross-linking using a hydroxyl is a form of hydrophobization according to the instant specification [0013]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have employed crosslinkers that crosslink using the hydroxyl group reaction of the polyvinyl of OKA to the edge composition of HO in order to promote adhesion, high-temperature/high-humidity resistance, gas barrier properties, and blocking resistance between the polyvinyl film and the incorporated edge portion of HO. As both HO and OKA can use silane based components to improve adhesion (in the case of HO ones that promote adhesion) [HO: Abstract, OKA: 0070], the ordinary artisan would have readily recognized the benefits of OKA in the composition of HO. As OKA and HO both aim to improve water resistance the ordinary artisan would have recognized the applicability of the teachings of OKA in improving the water resistance of HO. The Examiner notes that as the crosslinker would be utilized in the edge composition of HO that it would be understood that the edge of HO would be substantially immersed in the crosslinking composition and therefore the polyvinyl film at the edges of HO would be crosslinked. 

As for claim 2, HO/OKA teaches claim 1, and further wherein the hydrophobization treatment is applied after the edging processing [0023].
	

As for claim 5, HO/OKA teaches claim 1, and HO/OKA teaches wherein the hydrophobization treatment is performed by contacting the polarizing polyvinyl alcohol film exposed at the edge surface of the lens with a hydrophobizing agent having a functional group that reacts with a hydroxyl group (as it is understood that the crosslinking elements would be a part of the composition of the edge coating employed in HO/OKA which contact the exposed polyvinyl alcohol film) [see claim 3].

As for claim 6, HO/OKA teaches claim 5, wherein the hydrophobizing agent is a compound that reacts with polyvinyl alcohol via a reaction selected from the group consisting of a cross-linking reaction [OKA: 0070]

As for claim 8, HO/OKA teaches claim 6, and OKA further teaches wherein the hydrophobizing agent is at least one selected from the group consisting of an alcohol, a carboxylic acid, and a silanol [0063].

As for claim 9, HO/OKA teaches claim 6, wherein the hydrophobizing agent is a cross-linking agent (as it is done through a cross-linking reaction therefore the agents employed are crosslinking agents) [see claim 6].

As for claim 10, HO/OKA teaches claim 9, and OKA further teaches wherein the cross-linking agent is aldehyde (the crosslinking compound can be a dialdehyde) [0066], and the cross-linking reaction is acetalization (as a crosslink with an acetoacetyl group can be used and in particular is favorable, acetoacetyl includes an aldehyde) [0063; 0065].

As for claim 13, HO/OKA teaches claim 10, wherein the acetalization occurs in the presence of an acid (as an acidic substance can be used in crosslinking).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 2009/0207374) hereinafter HO and Okawara et al (US 2012/0125437) hereinafter OKA as applied to claim 1 and further in view of Endres et al (US 2005/0204693) hereinafter END.

As for claim 3, HO/OKA claim 1, and OKA further teaches wherein the hydrophobization treatment includes a hydrophobizing agent having a functional group that reacts with a hydroxyl group [refer to claim 1 above]. 
While HO further teaches that the edge portion is applied, it is silent to exact how the edge portion is applied [HO: 0023].
END teaches an edge formed by the addition of a material which is then cured in which the edge is immersed (dipped) into the relevant solution (sealant) as a conventional method of applying a material about an edge [0028].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have immersed the lens of HO/OKA as taught by END as the immersion step of END is a conventional means of producing a cured edge region. As both HO and END concern themselves with the formation of an appropriate edge seal [HO: 0047; 0061; END: Abstract] the ordinary artisan would have been motivated to look towards the teachings of END and to have applied them to the teaches of HO and its combinations. 
                                                                                                                      
As for claim 4, HO/OKA/END teach claim 3, and OKA further teaches wherein the solution further includes a reaction (crosslinking) catalyst, an acid, or a base (alkaline) [0070].

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 2009/0207374) hereinafter HO in view of Okawara et al (US 2012/0125437) hereinafter OKA as applied to claims 6 and 13 and further in view of Kroggel (US 5,236,999) hereinafter KROG.

As for claim 7, HO/OKA teaches claim 6, but does not teach wherein the hydrophobizing agent is a hydrogen halide.
KROG teaches that one acceptable crosslinker for polyvinyl alcohols which react towards OH groups are crosslinkers such as carboxylic acid halides (as they include hydrogen and a halogen therefore are hydrogen halides) [col. 1 l. 19-37].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the hydrogen halide crosslinker of KROG to crosslink the polyvinyl alcohol of HO/OKA as this would have amounted to a simple substitution of crosslinkers. 

As for claim 14, HO/OKA teach claim 13 and HO/OKA/KROG as applied to claim 7 KROG further teaches that when using halogen containing crosslinking agents that basic compounds can be used to neutralize hydrogen halides formed during the crosslinking reaction [col. 1 l. 19-37].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have treated the polarizing lens with a base after the hydrophobization treatment as taught by KROG in order to neutralize the hydrogen halides (understood to correspond to stopping the reaction). As HO/OKA teach that it is important to control the degree of crosslinking that occurs (by adjusting the amount of hydroxyl groups that are reacted) [OKA: 0070] one of ordinary skill in the art would have recognized the benefits of pausing the reaction as taught by KROG.  
 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 2009/0207374) hereinafter HO in view of Okawara et al (US 2012/0125437) hereinafter OKA as applied to claim 10 and further in view of McDaniel et al (US 2010/0210745) hereinafter MC.
As for claim 11, HO/OKA teaches claim 10, and OKA further teaches that multiple types of crosslinkers are acceptable [0066] but does not teach wherein the aldehyde is at least one selected from the group consisting of formaldehyde, acetaldehyde, glyoxal, and glutaraldehyde.
MC teaches a coating [Title] which employs polyvinyl alcohol which is cross-linked using a formaldehyde [0846-0847]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have use formaldehyde as the aldehyde as this would have amounted to a simple substitution of aldehydes which are crosslinkable with polyvinyl alcohol. As MC pertains to a coating which includes polyvinyl alcohol the ordinary artisan would have expected success in the replacement. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. 

As for claim 12, HO/OKA/MC teaches claim 11, and further wherein the aldehyde is formaldehyde [see claim 11].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748  
                                                                                                                                                                                                      /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712